 

 

 

 

 

NOTE
FHA CASE NO.
February 05, 2019
{Date] .
116 8th Ave
Roebling, New Jersey 08554
[Property Address]

1. BORROWER'S PROMISE TO PAY ©

In return for a loan that | have received, | promise to pay U.S.$119,556.00 (this amount is called
Principal"), plus interest to the order of Lender. The Lender is Trident Mortgage Company LDP. | will
make all payments under this Note in the form of cash, check or money order.

| understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by
transfer and who is entitled to receive payments under this Note is called the “Note Holder."

2. INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. | will pay
interest at a yearly rate of 5.250%.

The interest rate required by this Section 2 is the rate | will pay both before and after any default
described in Section 6(B) of this Note.

3. PAYMENTS
(A) Time and Place of Payments
| will pay principal and interest by making a payment every month.
| will make my monthly payment on the first day of each month beginning on March 01, 2019. |
will make these payments every month until | have paid all of the principal and interest and any other
charges described below that | may owe under this Note. Each monthly payment will be applied as of its
scheduled due date and will be applied to interest and other items in the order described in the Security
Instrument before Principal. If, on February 01, 2049, | still owe amounts under this Note, | will pay
those amounts in full on that date, which is called the "Maturity Date."
| will make my monthly payments at
Trident Mortgage Company, LP
431 W. Lancaster Avenue
Devon, PA 19333

or at a different place if required by the Note Holder.
(B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S. $660.19

4. BORROWER'S RIGHT TO PREPAY

| have the right to make payments of Principal at any time before they are due. A eran of Principal
only is known as a "Prepayment." When | make a Prepayment, | will tell the Note Holder in writing that | am
doing so. | may not designate a payment as a Prepayment if | have not made all the monthly payments due
under the Note.

Initials Yr

FHA-Multistate Fixed Rate Note Effective 1/21/2015
f4989p1 2/3/15 sm pd:2/4/19 (Page 1 of 3 pages)
I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note
Holder will use my Frepayments to reduce the amount of Principal that | owe under this Note. However, the
Note Holder may apply my Prepayment to any accrued and unpaid interest on the Prepayment amount
before applying my Prepayment to reduce the Principal amount of the Note. If | make a partial Prepayment,
there will be no changes in the due date or in the amount of my monthly payment unless the Note Holder
agrees in writing to those changes.

5. LOAN CHARGES

if a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that
the interest or other loan charges collected or to be collected in connection with this loan exceed the
permitted limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from me which exceeded permitted limits
will be refunded to me. The Note Holder may choose to make this refund by reducing the Principal | owe
under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be
treated as a partial Prepayment.

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar
days after the date it is due, | will pay a late charge to the Note Holder. The amount of the charge will be
4.000% of my overdue payment of principal and interest. | will pay this late charge promptly but only once
on each late payment.

(B) Default

If | do not pay the full amount of each monthly payment on the date it is due, | will be in default.

(C) Notice of Default
If | am in default, the Note Holder may send me a written notice telling me that if | do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal
which has not been paid and all the interest that | owe on that amount. That date must be at least 30 days
after the date on which the notice is mailed to me or delivered by other means. *

(D) No Waiver By Note Holder

Even if, at a time when | am in default, the Note Holder does not require me to pay immediately in full
as described above, the Note Holder will still have the right to do so if | am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me to pay immediately in full as described above, the Note Holder will
have the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent not
prohibited by applicable law. Those expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this Note
will be given by delivering it or by mailing it by first class mail to me at the Property Address above or at a
different address if | give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by
mailing it by first class mail to the Note Holder at the address stated in Section 3(A) above or at a different
address if | am given a notice of that different address.

8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each person is fully and personally obligated to keep all of the
promises made in this Note, including the promise to pay the full amount owed. Any person who is a
guarantor, surety or endorser of this Note is also obligated to do these things. Any person who takes over
these obligations, including the obligations of a guarantor, surety or endorser of this Note, is also obligated to
keep all of the promises made in this Note. The Note Holder may enforce its rights under this Note against
each person individually or against all of us together. This means that any one of us may be required to pay
all of the amounts owed under this Note.

Initials
FHA-Multistate Fixed Rate Note Effective 1/21/2015
f4989p2 1/29/15 sm pd:2/4/19 _ (Page 2 of 3 pages)
9. WAIVERS

| and any other person who has obligations under this Note waive the rights of Presentment and Notice
of Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due.
“Notice of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts
due have not been paid.

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the
protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the
“Security Instrument"), dated the same date as this Note, protects the Note Holder from possible losses which
might result if | do not keep the promises which | make in this Note. That Security Instrument describes how
and under what conditions | may be required to make immediate payment in full of all amounts | owe under
this Note. Some of those conditions are described as follows:

If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is not a natural person and a beneficial interest in Borrower is sold or transferred) without
Lender's prior written consent, Lender may require immediate payment in full of all sums secured
by this Security Instrument. However, this option shall not be exercised by Lender if such
exercise is prohibited by Applicable Law.

If Lender exercises this option, Lender shall give Borrower notice of acceleration, The notice shall
provide a period of not less than 30 days from the date the notice is given in accordance with
Section 13 within which Borrower must pay all sums secured by this Security Instrument. If
Borrower fails to pay these sums prior to the expiration of this period, Lender may invoke any
remedies permitted by this Security Instrument without further notice or demand on Borrower.

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

Lip 64 — (Seal)

Jeremy Askew

 

[Sign Original Only]

WITHOUT RECOURSE PAY TO THE ORDEROF: New Jersey Housing and
Mortgage Finance Agency

TRIDENT MORTGAGE COMPARY, LP

ree tena

Jenny Neos uti Specialist

Loan Originator Name: Ronald Gosewi

Loan Originator NMLS Number

Loan Origination Company Name: Trident Mortgage Company LP
Loan Origination Company NMLS Number: lh

FHA-Multistate Fixed Rate Note Effective 1/21/2015
f4989p3 03/04/15 sm pd:2/4/19 (Page 3 of 3 pages)
